ORDER
PER CURIAM.
Movant appeals the denial of his Rule ■ 29.15 motion without an evidentiary hearing. We affirm.
Movant was sentenced on April 12, 1985. He had until June 30, 1988, to file a post-conviction motion. His motion, however, was not filed until February 17, 1989. The motion court denied his motion, because it was not timely filed.
Movant’s contention the time limitations imposed by Rule 24.035(b) violates his constitutional rights is meritless. This issue has been considered and rejected in Day v. State, 770 S.W.2d 692 (Mo.banc 1989).
The judgment of the motion court is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An extended opinion would serve no precedential value.
The judgment is affirmed in accordance with Rule 84.16(b).